The offense is theft; the punishment, confinement in the penitentiary for two years.
The appeal bond is defective in that it fails to state that appellant has been convicted of a felony, as is required by Article 817, C. C. P. Teel v. State, 91 S.W.2d 747. It is recited in the bond that appellant "stands charged with the offense of a felony, to-wit: theft of an automobile of the value of more than fifty dollars." Nowhere is it shown that there was a conviction. See Wall v. State, 7 S.W.2d 958.
Appellant being enlarged under a fatally defective appeal bond, this Court is without jurisdiction. Wall v. State, supra. *Page 82 
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                   ON REINSTATEMENT OF APPEAL.